Citation Nr: 1518562	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-38 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to death pension with aid and attendance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  He passed away in November 1998.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Appellant requires aid and attendance to protect her from the hazards of daily life.  

2.  Her income does not exceed the statutory level for a surviving spouse in need of aid and attendance for the annualized period in which the income was received. 


CONCLUSION OF LAW

The criteria for a nonservice-connected death pension with aid and attendance benefits for the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.23, 3.50, 3.260, 3.271, 3.272, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime and subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.3 (2014). 

Here, the Veteran served during a recognized period of war, i.e., the Korean Conflict which is recognized as having been from June 1950 through January 1955. See 38 U.S.C.A. § 101(29)(B) (West 2014); 38 C.F.R. § 3.2(f) (2014).

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.273 (2014). 

Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  
38 C.F.R. § 3.271 (2014).  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3). 

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 
For 2008, the MAPR for a surviving spouse without a dependent child was $7,498.00.  See M21-1, Part I, Appendix B.  

The Appellant's annual income for 2008 was $10,398.00, and therefore exceeded the MAPR for a death pension for a surviving spouse with a dependent.  She attempted to have the annual cost of her attendant's fees, $3000.00, excluded from her income as unreimbursed medical expenses, but did not adequately show these services were medical in nature.  Her Medicare premiums were paid by the state.  

A higher MAPR (and increased benefits) is available to a surviving spouse by reason of the need for aid and attendance (A&A).  38 U.S.C.A. §§ 1502(b), 1541(d)&(e) (West 2014); 38 C.F.R. § 3.351(a)(5),(b),(c) (2014).  For 2008, the MAPR for such a surviving spouse was $12,758.00.  See M21-1, Part I, Appendix B.  

Aid and attendance will be considered required when the claimant is blind or nearly blind, or is a patient in a nursing home because of incapacity, or when the facts establish a need under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b) (2014).  Among the considerations listed in section 3.352(a) is a need for care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions enumerated in section 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

The Appellant asserts she is entitled to aid and attendance benefits.  The medical reports submitted with her application, dated in January and February 2008, did not support her assertion.  However, in March 2008, her doctor's medical opinion changed, and it was noted the Appellant had bilateral knee replacement due to advanced degenerative arthritis.  Her physician indicated she needed assistance to go to the bathroom and walk in and out of her home.  She also required assistance to protect herself from the hazards of daily living due to her diagnosed disabilities.
It is not clear when she had the bilateral knee replacement, as no other medical evidence has been developed.  The January and February 2008 medical reports did not indicate she had the knee replacements at that time.  The Board finds the March 2008 medical opinion more probative, as it contains more information, and that it renders the available medical evidence in relative equipoise.  In resolving all doubt in her favor, the Board finds that she has met the requirements for aid and attendance.

As the MAPR for a surviving spouse without a dependent in need of aid and assistance was $12,758.00 in April 2008, and her yearly income for 2008 was $10,398.00, she meets the requirements for a death pension with aid and attendance benefits.

ORDER

Death pension, with aid and attendance benefits, is granted



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


